DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/094,392, filed on October 17th, 2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds 150 words and it contains legal phraseology: “comprising”, “wherein” and “configured”.
Correction is required.  See MPEP § 608.01(b).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“energy store” in claim 1, lines 11-14
“unit” in claim 1, lines 15-19 and claim 3, lines 1-3
“control unit” in claim 1, lines 19-22.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for an “energy store” in paragraphs [0010] and [0025]; for a “unit” in paragraphs [0002], [0027] and Figure 1, element 103; and for a “control unit” in paragraphs [0002], [0028] and Figure 1, element 104 in the Patent Application Publication US 20190126481 A1.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 20120116581 A1 and Kwon hereinafter).
Regarding Claim 1
Kwon teaches a robot having actuator-driven elements (see [0003]. The plurality of joints correspond to the actuator-driven elements), the robot requiring a desired operating voltage UB and/or a desired operating current IB in order to operate (see [0055 "...into a voltage and current having a level required to operate the controller 102 and the motor driving unit 104 …"]), the robot comprising:
a voltage and current source (see Fig. 1, main power source 110 and DC/DC converter 118) comprising:
an input interface (see Fig. 1, main power source 110), to which a primary voltage Up and a primary current Ip are applied (see [0055 "...The main power source 110 continuously receives power from a commercial AC power source, etc. or uses a battery having a capacity greater than that of the subsidiary power source 112."]), wherein, during normal operation, the primary voltage Up is equal to a desired primary voltage Up, desired and the primary current IP is equal to a desired primary current Ip,desired (see [0077]. The rated voltage corresponds to Up, desired.), and
an output interface (see Fig. 1, DC/DC converter 118. The DC/DC converter has an output interface to supply voltage and current to the controller and motor.) to which an actual voltage Uactual and an actual current Iactual are supplied (see [0055 "..The DC/DC converter 118 converts a DC voltage and DC current supplied from the main power source 110 into a voltage and current having a level required to operate the controller 102 and the motor driving unit 104 and supplies the converted voltage and current to the controller 102 and the motor driving unit 104...”]), wherein during normal operation: Uactual=UB and Iactual=IB (see [0055 "..The DC/DC converter 118 converts a DC voltage and DC current supplied from the main power source 110 into a voltage and current having a level required to operate the controller 102 and the motor driving unit 104 and supplies the converted voltage and current to the controller 102 and the motor driving unit 104...']. The voltage and current levels required to operate correspond to UB and IB. The converted voltage and current correspond to Uactual and Iactual.);
an energy store integrated into the voltage and current source (see Figs. 1 and 4, subsidiary power source 112) and configured to maintain the operating voltage UB and the operating current IB for a predefined period of time Δt following a failure or a drop in the primary voltage UP and/or primary current IP (see all of Figs. 4 and 5; [0056], [0062]-[0063] and [0075 "..Accordingly, in this case, the “keep previous command mode” to hold the voltage V, the current I and the torque T of the motor 106 when the main power source 110 is cut off so as to continuously perform the operation to some extent is selected."]);
a unit configured to monitor the primary voltage UP applied to the input interface (see Fig. 1, power source monitoring unit 122) and configured to generate a stop signal as soon as the applied primary voltage UP deviates by a predefined amount ΔU from the desired primary voltage UP,desired (see Fig. 5; [0058], [0063], [0065] and [0077]. In [0077] the rated voltage corresponds to UP,desired. The difference between the rated voltage (48V) and the threshold voltage (42V) corresponds to ΔU.); and
a control unit connected to the unit (see Fig. 1, controller 102) and configured to control the robot and its actuator-driven elements (see [0053]), wherein the control unit is further configured to control the robot with its actuator-driven elements into a predefined safe state upon receipt of the stop signal (see all of Figs. 5-8; [0009], [0063], [0069]-[0075] and [0085]).
The limitations requiring “energy store”, “unit” and “control unit” have been interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited functions and because the generic placeholders are not preceded by structural modifiers. See section entitled “claim interpretation” above. 
As such, Applicant’s claims are construed to require capacitors, and/or inductors and/or accumulators (see Applicant’s spec at paragraphs [0010 “…The energy store is preferably equipped with one or more capacitors and/or one or more inductors and/or one or more accumulators for energy storage…”] and [0025] in the Patent Application Publication US 20190126481 A1) or equivalent structure (i.e., a battery) for the “energy store”. Applicant’s claims are construed to require a general purpose computer (see Applicant’s spec at paragraphs [0002], [0027] and Figure 1, element 103) or equivalent structure for the “unit”. Applicant’s claims are construed to require a general purpose computer (see Applicant’s spec at paragraphs [0002], [0028] and Figure 1, element 104) or equivalent structure for the “control unit”.
Regarding Claim 3
Kwon teaches the robot according to claim 1 (as discussed above in claim 1),
wherein the unit is configured in such a way that controlling the robot into the predefined safe state comprises a triggering of mechanical brakes of the actuator-driven elements (see Fig. 6, select brake mode 614; Fig. 8, select brake mode 808; [0065] and [0074]).
The limitation requiring “unit” has been interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and because the generic placeholder is not preceded by a structural modifier. See section entitled “claim interpretation” above.
As such, Applicant’s claims are construed to require a general purpose computer (see Applicant’s spec at paragraphs [0002], [0027] and Figure 1, element 103) or equivalent structure for the “unit”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20120116581 A1 and Kwon hereinafter) as applied to claim 1 above, and further in view of Gao (US 20110127935 A1 and Gao hereinafter).
Regarding Claim 2
Kwon teaches the robot according to claim 1 (as discussed above in claim 1), 
Kwon is silent regarding in which actuators of the actuator-driven elements are connectable to the integrated energy store to recuperate electrical energy.
Gao teaches a drive unit for an electric motor in a robot (see [0001]-[0002]) in which actuators of the actuator-driven elements are connectable to the integrated energy store to recuperate electrical energy (see [0033]. The motor corresponds to the actuators and the capacitor corresponds to the integrated energy store.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Gao to Kwon. It would have been obvious to modify the control system of Kwon by connecting the actuators with the integrated energy store per Gao's teachings, in order to recover energy. Application of the known technique taught by Gao to the prior art control system taught by Kwon would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a robot control system in which actuators of the actuator-driven elements are connectable to the integrated energy store to recuperate electrical energy. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 4
Kwon teaches the robot according to claim 1 (as discussed above in claim 1),
Kwon further teaches a battery as the energy store (see [0056]); however, is silent regarding in which the energy store comprises one or more capacitors, and/or one or more inductors, and/or one or more accumulators.
Gao teaches a drive unit for an electric motor in a robot (see [0001]-[0002]) in which the energy store comprises one or more capacitors, and/or one or more inductors, and/or one or more accumulators (see Figs. 1-4, energy storage C; [0033]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to substitute the prior art battery taught by Kwon with the well-known capacitor taught by Gao. Gao teaches a capacitor for the energy storage, as well as a battery as one of the possible alternatives for the capacitor. The substitution of a prior art battery with a well-known capacitor would have been obvious because such substitution would have been well within the level of skill of the person having ordinary skill in the art and because the substitution would have yielded predictable results. The predictable results including a robot control system in which the energy store comprises one or more capacitors, and/or one or more inductors, and/or one or more accumulators. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20120116581 A1 and Kwon hereinafter) as applied to claim 1 above, and further in view of Massaro (US 20040028507 A1 and Massaro hereinafter).
Regarding Claim 5
Kwon teaches the robot according to claim 1 (as discussed above in claim 1), 
wherein the stop signal is transmitted from the unit to the control unit (see [0058]).
Kwon is silent regarding wherein the signal is transmitted as a symmetrical and encrypted data signal via a data link configured to transmit symmetrical and encrypted data signals.
Massaro teaches a robot control system (see [0006]) wherein the signal is transmitted as a symmetrical and encrypted data signal via a data link configured to transmit symmetrical and encrypted data signals (see Fig. 2, lines 61; [0007] and [0017]-[0018]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Massaro to Kwon. It would have been obvious to modify the control system of Kwon to transmit the stop signal as a symmetrical and encrypted data signal per Massaro's teachings. Application of the known technique taught by Massaro to the prior art control system taught by Kwon would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a robot control system wherein the stop signal is transmitted as a symmetrical and encrypted data signal from the unit to the control unit via a data link configured to transmit symmetrical and encrypted data signals. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 6
Kwon teaches the robot according to claim 1 (as discussed above in claim 1), 
wherein the stop signal is transmitted from the unit to the control unit (see [0058]).
Kwon is silent regarding wherein the signal is transmitted as an optical signal via an optical data link configured to transmit optical signals.
Massaro teaches a robot control system (see [0006]) wherein the signal is transmitted as an optical signal via an optical data link configured to transmit optical signals (see Fig. 2, lines 61; [0017] and [0019]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Massaro to Kwon. It would have been obvious to modify the control system of Kwon to transmit the stop signal as an optical signal per Massaro's teachings. Application of the known technique taught by Massaro to the prior art control system taught by Kwon would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a robot control system wherein the stop signal is transmitted as an optical signal from the unit to the control unit via an optical data link configured to transmit optical signals. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664